     Case 1:16-cv-01958-JEJ-MCC Document 214 Filed 03/18/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADAM DOBSON,                                  :     Civil No. 1:16-CV-1958
                                              :
      Plaintiff,                              :
                                              :     (Judge Jones)
             v.                               :
                                              :     (Magistrate Judge Carlson)
THE MILTON HERSHEY SCHOOL                     :
AND SCHOOL TRUST, et al.,                     :
                                              :
      Defendants.                             :


                                      ORDER

      AND NOW, this 18th day of March 2020, the court held a conference call with

the parties to review the progress of the parties’ compliance with our January 22,

2020, order directing disclosure and redaction of previously sealed documents

sought by the Philadelphia Inquirer in this litigation. The parties report that of the

506 pages of material in dispute, 306 pages will be released without redaction, and

an additional substantial body of material will be released subject only to very

narrow and agreed-upon redactions. The court commends the parties for their

cooperative efforts on this score. The parties note, however, that a very narrow range

of disputed redactions remain for consideration by the court. In order to facilitate

and conclude the process of reviewing these remaining disputed records, IT IS

ORDERED as follows:
     Case 1:16-cv-01958-JEJ-MCC Document 214 Filed 03/18/20 Page 2 of 2




      On or before April 1, 2020, the parties shall file concise submissions with the

court arguing their respective views concerning these remaining redactions, and the

defendants shall submit the proposed, color-coded redactions to the court for our in

camera review.



                                             /s/ Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         2
